DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-230944, filed on 12/10/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 3 recites “tween” which should be “between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorai et al. (US 20170131329 hereinafter Gorai) and further in view of Abe (US 20170343584 hereinafter Abe).

Regarding to claim 1, Gorai discloses an electric current sensor (abstract), comprising: 
first, second, and third electric current sensor modules (fig. 8-10 shows first second and third current sensor module C-A), each including at least one bus bar (fig. 8-10[121]) formed in a rectangular shape extending in a width direction in cross section (fig. 9-10[121] have a rectangular cross section), to carry an electric current along a length direction perpendicular to the width direction (paragraph 0029 discloses current flows along a longitudinal direction (extending direction) of the conductor 121), one pair of shield plates (fig. 8-10[111-112]) made of a magnetic material (paragraph 30 discloses magnetic shield member 111 and the second magnetic shield member 112 are made of a magnetic material) and disposed in a height direction perpendicular to the width direction and the length direction in such a manner as to sandwich the at least one bus bar therebetween (fig. 8-, and at least one magnetic detection element (fig. 8-10[113]) disposed between the at least one bus bar (fig. 8-10[121]) and one of the one pair of shield plates (fig. 8-10[111-112]), to detect a strength of a magnetic field in the width direction (paragraph 35 discloses magnetic detection element detect a minute magnetic flux generated by the current flowing in the conductor 121 by a magnetism collecting function of the magnetic shields 111 and 112), 
wherein the first, the second, and the third electric current sensor modules are arranged by superposition on top of each other in the height direction (fig 8 shows the current sensor modules superposition in horizontal direction while fig 10 shows the current sensor modules superposition in vertical (height) direction). 
Even if, Gorai does not disclose the pair of shield plates disposed in a height direction perpendicular to the width direction and the length direction in such a manner as to sandwich the at least one bus bar therebetween.
Abe discloses a current sensor with a conductor (fig. 3[T1]) magnetic sensor (fig. 3[P1]) and pair of shield plates (fig. 3[MH1, ML1]) disposed in a height direction perpendicular to the width direction and the length direction in such a manner as to sandwich the at least one bus bar (fig. 3[T1]) therebetween.
Therefore at the time before the effective filing dated, it would be obvious to a person with an ordinary skill in the art, to incorporate the current sensor of Abe into Gorai in order to suppress measurement error due to the influence of a current flowing 

Regarding to claim 2, Gorai in view of Abe discloses the electric current sensor according to claim 1, wherein the first and the second electric current sensor modules each include three bus bars and three magnetic detection elements (fig. 10 of Gorai shows a sensors with three modules C-A stacked vertically and fig. 2-3 of Abe show the sensor module with three bus bar (T1, T2, T3 and three magnetic detection (P1, P2, P3). Therefor the combination of Gorai and Abe would create a first and the second electric current sensor modules (modules C and B) each include three bus bars (T1-T3) and three magnetic detection elements (P1-P3)). 

Regarding to claim 3, Gorai in view of Abe discloses the electric current sensor according to claim 2, wherein the third electric current sensor module (module C) includes one bus bar and one magnetic detection element (fig. 10[A] of Gorai). 

Regarding to claim 4, Gorai in view of Abe discloses the electric current sensor according to claim 2, wherein the three magnetic detection elements included in the first electric current sensor module and the three magnetic detection elements included in the second electric current sensor module are arranged in the same locations in the width direction (by incorporate the electric current sensor module of Abe into the first and second electric current sensor modules C and B of Gorai it would create a three magnetic detection elements of C arranged in the same locations in the width direction of B). 

Regarding to claim 5, Gorai in view of Abe discloses the electric current sensor according to claim 4, wherein the one magnetic detection element included in the third electric current sensor module (fig. 10 of Gorai shows third electric current sensor module [A]) is arranged in the same location in the width direction as the magnetic detection elements located in a middle in the width direction, of the three magnetic detection elements included in the first electric current sensor module and the three magnetic detection elements included in the second electric current sensor module (by incorporate the electric current sensor module of Abe into the first and second electric current sensor modules C and B of Gorai, It would create a current detection with first electric current sensor module with one bus bar, one magnetic detection element  and a second and third electric current sensor modules each has three bus bars and three magnetic detection elements). 
Gorai in view of Abe does not disclose the arrangement of the bus bar and magnetic detection element of the third electric current sensor module A in the same location in the width direction as the magnetic detection elements located in a middle in the width direction, of the three magnetic detection elements included in the first electric current sensor module and the three magnetic detection elements included in the second electric current sensor module.
third electric current sensor module A in the same location in the width direction as the magnetic detection elements located in a middle in the width direction, of the three magnetic detection elements included in the first electric current sensor module [C] and the three magnetic detection elements included in the second electric current sensor module [B]. (The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984). Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).   

Regarding to claim 6, Gorai in view of Abe discloses the electric current sensor according to claim 1, wherein the magnetic detection elements included in the first, the second, and the third electric current sensor modules are arranged halfway in the height direction between the one pair of shield plates of the first, the second, and the third electric current sensor modules, respectively (fig. 4 of Abe). 

Regarding to claim 7, Gorai in view of Abe discloses the electric current sensor according to claim 1, wherein the one pairs of shield plates included in the first, the second, and the third electric current sensor modules are the same in size (fig. 10 pf Gorai and fig. 3-4 of Abe). 

Regarding to claim 10, Gorai in view of Abe discloses the electric current sensor according to claim 1, except further comprising: at least one electric current sensor module, which is arranged by superposition on top of the first, the second, and the third electric current sensor modules, in addition to the first, the second, and the third electric current sensor modules.
However, having at least one electric current sensor module, is mere duplication in part. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorai in view of Abe as applied to claim 1 above, and further in view of OKUYAMA et al. (US 20170285076, hereinafter OKUYAMA).


Regarding to claim 9, Gorai in view of Abe discloses the electric current sensor according to claim 1, except further comprising: additional shield plates, which, with the first, the second, and the third electric current sensor modules being arranged by superposition on top of each other in the height direction, are being provided on a lower side of a lowermost shield plate and an upper side of an uppermost shield plate, respectively, located in the first, the second, and the third electric current sensor modules. 
OKUYAMA discloses a current sensor includes a busbar carrying an electric current to be measured, a magnetic sensing element for detecting intensity of a magnetic field generated by the current flowing through the busbar, and a pair of shield plates that include magnetic materials and are arranged to sandwich the busbar in a thickness direction of the busbar. Fig. 1 shows the current sensor having an additional shielding 4b. Therefore by incorporate the additional shielding 4b of OKUYAMA into the sensor of Gorai in view of Abe would create addition shield plates at the lower side of a lowermost shield plate and an upper side of an uppermost shield plate, respectively, located in the first, the second, and the third electric current sensor modules.
Therefore at the time before the effective filing dated, it would be obvious to a person with an ordinary skill in the art, to incorporate the current sensor of OKUYAMA into Gorai in view of Abe in order to provide a current sensor that can maintain the shielding function even when detecting a large current and also can prevent the detection error due to the eddy current (paragraph 0006 of OKUYAMA).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 8, the prior arts of record, alone or in combination, do not fairly teach or suggest  discloses “wherein at least one of the first, the second, and the third electric current sensor modules is being provided with an electrical conducting body made of a nonmagnetic electrical conducting material tween the at least one magnetic detection element thereof and one of the one pair of shield plates thereof” including all of the limitations of the base claim and any intervening claims and overcome the objection set forth above. 
076 discloses.
Therefore at the time before the effective filing dated, it would be obvious to a person with an ordinary skill in the art, to incorporate the current sensor of 076 into Gorai in view of Abe in order reduce the frequency dependency (paragraph 0006 of 076).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OKUYAMA et al. (US 20170285076 same assignee) discloses a current sensor includes a busbar carrying an electric current to be measured, a magnetic sensing element for detecting intensity of a magnetic field generated by the current flowing through the busbar, and a pair of shield plates that include magnetic materials and are arranged to sandwich the busbar in a thickness direction of the busbar. Fig. 1 shows the current sensor having an electrical conducting body made 8b (paragraph 0040 discloses 8b made of the conductive nonmagnetic material, and arranged between the bus bar 2 and the second shielding plate 4b) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SON T LE/Primary Examiner, Art Unit 2863